Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 12/8/2020, in which, claims 21-40 are pending. Claims 21 and 40 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 12/8/2020 are accepted.

Specification
The disclosure filed on 12/8/2020 is accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24-29, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180227873 A1 (hereinafter ‘Sophie’).

As regards claim 21, Sophie (US 20180227873 A1) discloses: (New) A security context obtaining method, comprising: receiving, by a first access and mobility management function (AMF), a first registration request message from a user equipment (UE); (Sophie: ¶14-¶15, i.e., AMF receiving a registration request from a UE) 
validating, by the first AMF, integrity for the first registration request message; (Sophie: Fig. 1, ¶44-¶45, ¶93-¶96, performing validation and integration of the request parameters)
sending, by the first AMF, a second request message to a second AMF when the first AMF successfully validates the integrity for the first registration request message, (Sophie: Fig. 1, 6A, ¶57, ¶93-¶100, i.e., integrity checking the parameters in the registration request, and in response the AMF sends the request to the old AMF) wherein the second request message includes indication information that indicates that the UE is validated; (Sophie: Fig. 1, ¶57, new AMF sends request to the old AMF to receive the security context) 
receiving, by the first AMF, a native security context of the UE from the second AMF based on the second request message. (Sophie: Fig. 1, 6A, ¶57, ¶93-¶120, new AMF sends request to the old AMF to receive the security context) 

Claim 40 recites substantially the same features recited in claim 1 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 24, Sophie discloses the method of claim 21, wherein the second request message enables the second AMF to skip authentication on the UE. (Sophie: Fig. 7, ¶152-¶160, i.e., the NAS, i.e., authentication procedure, is skipped during the relocation procedure)

As regards claim 25, Sophie discloses the method of claim 21, wherein the second request message further comprises a 5G globally unique temporary identity (GUTI) of the UE. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, i.e., implementing the 5G standard including the temp ID wherein the temp ID is the 5G-GUTI as per the 3GPP 5G standard. See e.g., 3GPP 5G security, page 144, Fig. 5)

As regards claim 26, Sophie discloses the method of claim 25, wherein the native security context of the UE is determined based on the 5G GUTI. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57, i.e., implementing the 5G standard including the temp ID wherein the temp ID is the 5G-GUTI as per the 3GPP 5G standard. See e.g., 3GPP 5G security, page 144, Fig. 5)

As regards claim 27, Sophie discloses the method of claim 21, wherein the first registration request message is security protected by a mapped security context of the UE. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57, i.e., implementing the 5G standard registration request wherein, per the 5G standard the request message is security protected. See e.g., 3GPP 5G security, page 142-143)

As regards claim 28, Sophie discloses the method of claim 21, wherein the first registration request message comprises a 5G globally unique temporary identity (GUTI) of the UE. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57, i.e., implementing the 5G standard including the temp ID wherein the temp ID is the 5G-GUTI as per the 3GPP 5G standard. See e.g., 3GPP 5G security, page 142-144, Fig. 5)

As regards claim 29, Sophie discloses the method of claim 21, wherein the indication information that indicates that the UE is validated comprises indication information that indicates integrity of the first registration request message received by the first AMF from the UE is successfully validated. (Sophie: Fig. 1, ¶44-¶45, ¶93-¶96, performing validation and integration of the request parameters)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22-23, 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sophie in view of US 20200053617 A1 (hereinafter ‘Park’).

As regards claim 22, Sophie teaches the method of claim 21, wherein before receiving, by the first AMF, the first registration request message from the UE, the method further comprises: However Sophie does not, but in analogous art, Park (US 20200053617 A1) teaches: receiving, by the first AMF, a forward relocation request from a mobility management entity (MME), wherein the forward relocation request includes a 4G security context of the UE; and (Park: Figs. 2, 3A-3B, ¶36-¶40, i.e., MME sends relocation request to the AMF including the 4G context information) 
determining, by the first AMF, a mapped security context based on the 4G security context. (Park: Figs. 2, 3B, ¶36-¶40, i.e., MME sends relocation request to the AMF including the 4G context information and the AMF uses the determined 4G context information to perform handover procedure)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sophie to include 3GPP standard relocation procedure of receiving MME message by an AMF wherein the message includes 4G/5G context information to perform a handover procedure as taught by Park with the motivation to implement 5G communications system (Park: Abstract)

As regards claim 23, Sophie et al combination teaches the method of claim 22, wherein validating, by the first AMF, integrity for the first registration request message comprises: validating, by the first AMF, integrity for the first registration request message by using the mapped security context. (Sophie: Fig. 1, 6A, ¶57, ¶93-¶100, i.e., integrity checking the parameters in the registration request, and in response the AMF sends the request to the old AMF. See also, Park: Figs. 2, 3B, ¶36-¶41, i.e., checking the security context)

As regards claim 30, Sophie discloses the method of claim 21, wherein the second AMF is an AMF in which the native security context of the UE is saved, wherein the second AMF is in addition to the first AMF in a 5G communication system during a handover performed by the UE (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57, Fig. 7, ¶152-¶160). 
However, Sophie does not but in analogous art, Park teaches: from a 4G communication system to the 5G communication system. (Park: Figs. 2, 3B, ¶36-¶40, i.e., MME sends relocation request to the AMF including the 4G context information and the AMF uses the determined 4G context information to perform handover procedure from 4G to 5G)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sophie to include 3GPP standard relocation procedure of receiving MME message by an AMF wherein the message includes 4G/5G context information to perform a handover procedure as taught by Park with the motivation to implement 5G communications system (Park: Abstract)

As regards claim 31, Sophie discloses the method of claim 21. However, Sophie does not but in analogous art, Park teaches: wherein the first AMF is an AMF that is selected, by a mobility management entity (MME) of a 4G communication system, from a 5G communication system for the UE to provide a core network service, during the handover performed by the UE from the 4G communication system to the 5G communication system. (Park: Figs. 2, 3B, ¶36-¶40, i.e., MME sends relocation request to the AMF including the 4G context information and the AMF uses the determined 4G context information to perform handover procedure from 4G to 5G)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sophie to include 3GPP standard relocation procedure of receiving MME message by an AMF wherein the message includes 4G/5G context information to perform a handover procedure as taught by Park with the motivation to implement 5G communications system (Park: Abstract)

As regards claim 32, Sophie et al combination discloses the method of claim 22, wherein the 4G security context of the UE is a context generated by negotiation between the UE and the MME in a 4G communication system. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57. Park: Figs. 2, 3B, ¶36-¶40. Note: Negotiation of security context between the UE and the network is an inherent feature of the 3GPP architecture including 4G and 5G networks. See e.g., 3GPP 5G Security, Fig. 10, pages 152-154)

As regards claim 33, Sophie et al combination discloses the method of claim 22, wherein the 4G security context comprises a first key (KASME) and a next hop (NH) parameter. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57. Park: Figs. 2, 3B, ¶36-¶40. Note: KASME, NH parameters are inherent features of the handover procedure in the 3GPP standard. See e.g., IDS NPL ‘3rd Generation Partnership Project’ page 108, Procedure 8.4.2)

As regards claim 34, Sophie et al combination discloses the method of claim 22, wherein the mapped security context comprises a second key (KASMEl). (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57. Park: Figs. 2, 3B, ¶36-¶40. Note: KASME, NH parameters are inherent features of the handover procedure in the 3GPP standard. See e.g., IDS NPL ‘3rd Generation Partnership Project’ page 108, Procedure 8.4.2)

As regards claim 35, Sophie et al combination discloses the method of claim 34, wherein the second key KASME1 is obtained by the first key KASME and the NH parameter based on a preset derivation formula, the preset derivation formula including: KAMF1= HMAC-SHA-256 (KEY, FCH||PO||LO), wherein FC = 0x76, PO = NH parameter, LO = length of NH parameter, and KEY = KASME. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57. Park: Figs. 2, 3B, ¶36-¶40. Note: KNASint, KNASencr parameters are inherent keys derived from Kamf and algorithm in the 3GPP standard. See e.g., IDS NPL ‘3rd Generation Partnership Project’ pages 46-50, 109)

As regards claim 36, Sophie et al combination discloses the method of claim 34, further comprising: calculating, by the first AMF, an integrity protection key (KNASinti) and a confidentiality protection key (KNASencl) based on the second key KAMF1 and a security algorithm negotiated with the UE. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57. Park: Figs. 2, 3B, ¶36-¶40. Note: KNASint, KNASencr parameters are inherent keys derived from Kamf and algorithm in the 3GPP standard. See e.g., IDS NPL ‘3rd Generation Partnership Project’ pages 46-50, page 109)

As regards claim 37, Sophie et al combination discloses the method of claim 36, wherein a calculation formula for generating the integrity protection key KNASinti includes: KNASint1= HMAC - SHA- 256 (KEY, S), wherein S = FCH|POl1|LOi|PIIHL11, FC=0x69, P01 is an algorithm type distinguisher, L01 is a length of the algorithm type distinguisher, P11 is an algorithm identity, L11 is a length of the algorithm identity, and KEY = KAMFI. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57. Park: Figs. 2, 3B, ¶36-¶40. Note: KNASint, KNASencr parameters are inherent keys derived from Kamf and algorithm in the 3GPP standard. See e.g., IDS NPL ‘3rd Generation Partnership Project’ pages, 46-50, 109)

As regards claim 38, Sophie et al combination discloses the method of claim 36, wherein a calculation formula for generating the confidentiality protection key KNASenci includes: KNASenci = HMAC - SHA- 256 (KEY, S), wherein S = FCH|POHILOHIP1||L1, FC=0x69, PO is an algorithm type distinguisher, LO is a length of the algorithm type distinguisher, P1 is an algorithm identity, L1 is a length of the algorithm identity, and KEY = KAMF1. (Sophie: Fig. 1, ¶14-¶15, ¶36, ¶46, ¶56-¶57. Park: Figs. 2, 3B, ¶36-¶40. Note: KNASint, KNASencr parameters are inherent keys derived from Kamf and algorithm in the 3GPP standard. See e.g., IDS NPL ‘3rd Generation Partnership Project’ pages, 46-50, 109)

 Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sophie in view of 3rd Generation Partnership Project submitted in the IDS.

 As regards claim 39, Sophie discloses the method of claim 21. Sophie explicitly implements the 3GPP standard and the 3GPP standard explicitly includes the handover procedure as defined by the following steps: sending, by the first AMF, a forward relocation response message to a mobility management entity (MME); (See e.g., IDS NPL ‘3rd Generation Partnership Project’ page 108, Procedure 8.4.2, see forward relocation message #6 from AMF to MME) sending, by the MME, a handover command message to the UE; (IDS NPL ‘3rd Generation Partnership Project’ page 108, Procedure 8.4.2, see handover message (7a-7b) propagated from MME to UE) and determining, by the UE, the mapped security context of the UE. (IDS NPL ‘3rd Generation Partnership Project’ page 108, Procedure 8.4.2, see step 8, UE determining the context)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Sophie inherently includes the 3GPP handover procedure steps as recited in the claim because Sophie implements 3GPP standard in 5G networks (Sophie: ¶3-¶4, ¶46)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432